Title: From Alexander Hamilton to James McHenry, 5 May 1800
From: Hamilton, Alexander
To: McHenry, James


New York May 5. 1800
Sir
I have the honor to transmit you the copy of a letter of the 4th instant from Col Taylor. It presents a picture of which the similitude has too frequently come under my observation.
I must be permitted to observe that nothing can be more injurious to the service than that pecuniary embarrassment should be occasioned to officers, in reference to services duly performed and expenditures regularly made, by reason either of the want of a proper distribution & definition of the duties of the respective officers of the War Department or by misapprehensions among themselves as to the boundaries of their powers and duties. It presents an image of defeat of system calculated to inspire sentiments very different from those of confidence and respect. And it is attended with serious inconveniences to officers, who are kept out of compensations and reimbursements very essential to their accommodation. Besides that it interferes with the settlement of their accounts in every case in which for want of funds applicable to the special objects, there has been necessity for the temporary transfer of funds which had other destinations.

The call upon the Officers to refund as mentioned by Col Taylor is a violent measure. It is in most instances impracticable for them to comply; and surely an interior arrangement in the modes of accounting ought to have obviated such a requisition. It is in my knowlege, as formerly a member of the Administration, that there was often a necessity for accomodations of this kind and that they were practiced. Nor can the public business proceed without them.
It is a delicate matter in my station to animadvert upon the conduct of officers in the civil departments of Government—yet there are occasions in which it is proper to wave a sample of this sort and to state the tendency of their conduct towards the service. Yielding to a sense of duty, I do not hesitate to say that in my opinion the Accountant displays very often a spirit which if not designed certainly tends to injure the service and to sour and dissatisfy all who are parts of or connected with the army. I know that officer to be capable diligent and honest—but he is certainly not as accommodating as the complicated exigencies of Military service require and he rigidly adheres to rules which if universally applied are incompatible with practice. This disposition must either be corrected or our military affairs must always be in disorder—the Public will be burthened with a large additional expence as an indemnification for the evils of the Accountant’s Rigour and general dissatisfaction will prevail.
The Pay Master General is charged by law [with] certain definite objects—the pay arrears of Pay subsistence & forage of the troops. These are regulated by law and involve the exercise of little or no discretion. The Accountant has a more extensive authority embracing among other things the expences of the recruiting service and all incidental and contingent expences of the Department. Where cases occur relatively to his duties which are within the specific provisions of the law or within the established regulations of the head of the Department founded upon the general provisions of the law or the nature of his office, the Accountant is to adjust them of course. Where matters are presented, not comprehended in the one or the other and which must be governed by Descretion, these are to be reported by him to the Secretary of War for his instruction; and in these cases the Accountant is to obey that instruction leaving the responsibility to rest upon the Superior.

I premise this view of the scheme of the Department as preliminary to a proposition which I shall submit.
It seems to me that it will be expedient to extend the functions of the Pay Master General and his subordinates to some objects not now understood to come within their sphere—namely 1   extra compensations to Officers for extra services 2   their travelling expences when detached 2   the expences of apprehending deserters 3 Postage and stationary when paid for by officers of the line. And lastly the affair of bounty money and the contingent expences of the recruiting service.
In order to defray such expences in the first instance, let the Regimental Pay Masters and persons acting as such be furnished with small sums as a fund for contingencies. Out of this fund let them defray those expences and let the accounts be settled provisorily by the Pay Master General under the eventual controul of the Accountant.
For this purpose it ought to be understood that if in any instance an officer receives more than he ought to have it shall be a charge against his pay but shall be no obstacle to the settlement of the accounts of the Pay Masters—except where they may be chargable with wilful default or gross carelessness.
The accounts for these supernumerary objects may be rendered and settled distinctly from those provided for by law; and perhaps an additional compensation may be made to the Pay Master General.
This plan I think would remove some obstacles & give some facilities which would be convenient to the service.
But whatever may be the plan pursued it is of primary importance that some arrangement shall be devised which shall provide for a speedy adjustment of similar matters and prevent the disgusting altercations and delays which now continually insue. I entreat your prompt and careful attention to the subject and that you will immediately give in the particular case such orders as will remove the difficulty represented by Col Taylor.
With great respect & esteem &
The Secy of War

